ON MOTION NOE REHEARING.
Rombauer, P. J.
The motion seeks reconsidérate n on two points. It claims that the opinion, in holding that notice of the defective sidewalk to a city councilman was notice to the corporation, is opposed to controlling decisions of the supreme court. No authority is cited which bears directly on this point. *389In fact, the exact point has never been decided in this state. It has, however, been decided in other jurisdictions in conformity with the proposition stated in the •opinion, and such is the general rule as stated by text writers. Beach on Public Corporations, sec. 1524; City of Logansport v. Justice, 74 Ind. 378; Cantwell v. City of Appleton, 71 Wis. 463. In cases of unincorporated towns it was held that notice to any inhabitant for some time prior to the accident is notice to the down. Mason v. Inhabitants of Ellsworth, 32 Me. 271; Tuell v. Inhabitants of Paris, 23 Me. 556. In the case at bar, the defect existed for some time, and the city, under all the authorities, was chargeable with notice on that ground alone. The evidence of notice to the ■councilman was merely cumulative, and would furnish no ground for reversal, even if serious doubts existed as to the propriety of its admission. We, however, hold that the evidence was properly admitted.
It is next insisted that the court erred in taxing against the defendant the costs which accrued after the presentation of the claim to the council. Our statute is different from that of other states, where nonpresentation may be shown in bar of the action. Even in those states, however, it has been held that the statute has no application to claims for personal injuries. Lay v. City of Adrain, 75 Mich. 438. Under the decided law the court erred, if at all, in taxing any of the costs against the plaintiff.
A suggestion is also made in the motion that this is a cross appeal, the two appeals involving together more than $2,500. There is nothing, in the record to verify this assertion. A suggestion was made by the defendant (but denied upon the argument), that an appeal taken by the plaintiff was pending in the supreme court. No affidavits in support of the suggestion were filed. Jurisdictional questions must be *390determined, either by an inspection of the record, or by an inspection of the record and affidavits in support. They can not be determined on oral suggestions of counsel which are controverted.
The motion for rehearing is denied.
All concur.